Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Response

Since this application is eligible for the transitional procedure of 37  CFR 1.129(a), and the fee set forth in 37 CFR 1.17(r) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to  37 CFR 1.129(a). Applicant’s submission after final filed on December 04, 2020 has been entered. Claims 1 – 3, 5 – 10 and 17 – 18 are pending in this application. In view of arguments, the Examiner has withdrawn the 102 and the 103 rejections over Cheng as detailed in the Office Action dated October 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 9 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng-Shiang US 4,738,810 (Cheng).   

Considered claims 1 – 3, 7 Cheng teaches foamable polymeric compositions and their foams, wherein the composition comprises low density linear polyethylene or LLDPE polymer, a peroxide crosslinker and a foaming agent [Abstract and Col. 5, 1 – 12]. Further, Cheng teaches that the blowing agent is employed in an amount from 0.1 to 30 and the cross-linking agent in an amount from 0.3 to 1.5 weight parts per 100 weight parts of the polymeric material employed or LLDPE in preparing the foam. Preferably, the blowing agent is employed in an amount from 1 to 26, more preferably from 2.5 to 23 parts, by weight, per 100 parts of the polymeric material [Col. 5, 1 – 12]. Furthermore, although Cheng teaches at {Col. 6, 46 – 60} that the amounts of the blowing agent and, the cross-linking agent employed in preparing the foams of the present invention are dependent on a variety of factors. In general, the amount of blowing agent employed is primarily dependent on the desired density of the foam. The density of the foam will generally vary between 10 and 100 kilograms per cubic meter (kg/m.sup.3), with the density preferably being from 12 to 50, more preferably from 15 to 

Considering claims 6 and 18, Chen teaches that the LLDPE has a density of 0.91 – 0.94 g/cc and melt index of 0.2 to 10 g/10 min [Col. 3, 35 – 50].  

Considering claim 8, Chen’s foamed LLDPE is considered to remain thermoplastic, because it comprises the same type of polymer LLDPE of the same density and melt index as Applicant’s, which is crosslinked to the same extent with a peroxide crosslinker. 

Considering claims 5 and 17, Chen is silent regarding the gel content of the polymeric composition. However, this property is expected to be inherent to the product suggested by the cited prior art. Support for said expectation is found in the use of the same components in the composition, i.e. LLDPE having density in the same range, having melt index in the same range; using the same peroxide base crosslinkers, di-terbutyl peroxide [Cheng Col. 4, 40 – 45 and Applicant at [0029]; and use of blowing 

Considering claim 9, Cheng does not specifically recite that the elongation at break of the composition is 300 % greater than the elongation at break of an identical foamed composition except that said second composition is prepared with a non-peroxide-modified LLDPE. However, because Cheng uses the same components in the composition, i.e. LLDPE having density in the same range, having melt index in the same range; using the same peroxide base crosslinker, di-terbutyl peroxide [Cheng Col. 4, 40 – 45] and Applicant at [0029]; and use of blowing agent in overlapping quantities. It is reasonable to expect that this property is inherent to Cheng’s composition. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng-Shiang US 4,738,810 (Cheng) in view of Frigerio et al. US 2009/0145627 A1 (Frigerio).

Considering claim 10, Cheng teaches foamable polymeric compositions and their foams, wherein the composition comprises low density linear polyethylene or LLDPE polymer, a peroxide crosslinker and a foaming agent [Abstract and Col. 5, 1 – 12]. Further, Cheng teaches that the blowing agent is employed in an amount from 0.1 to 30 and the cross-linking agent in an amount from 0.3 to 1.5 weight parts per 100 weight parts of the polymeric material employed or LLDPE in preparing the foam. Preferably, the blowing agent is employed in an amount from 1 to 26, more preferably from 2.5 to 
 
Response to Arguments

Applicant's Remarks filed on December 04, 2020 have been entered and considered. Further, said arguments are moot in view of the new grounds of rejection presented above. 
 
Conclusion
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786